DETAILED CORRESPONDENCE
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-11 are pending in the application.
Applicant’s amendment to the claims, filed on January 28, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on January 28, 2021 in response to the non-final rejection mailed on September 8, 2020 have been fully considered.  

Priority
This application is a continuation application of U.S. non-provisional application no. 15/058,068, filed on March 1, 2016, now U.S. Patent No. 9,901,614, which is a continuation application of U.S. non-provisional application no. 12/918,709, filed on August 20, 2010, now U.S. Patent No. 9,295,716, which is filed under 35 U.S.C. 371 as a national stage of international application PCT/GB09/00454, filed on February 22, 2009, which claims domestic priority under 35 U.S.C. 119(e) to provisional application no. 61/030,803, filed on February 22, 2008. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/030,803, fails to provide adequate support or enablement in the manner provided by pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application as follows:
the claim 1 limitation “treating or reduction in the development of vascular inflammation”;
the claim 2 limitation “reduces or prevents of the activation of inflammatory cells in the vascular endothelium”; 
the claim 3 limitation “reduces the accumulation of leukocytes in the vascular endothelium”; and
the claim 4 limitation “the vascular inflammation is provoked by an intervention for the treatment of stenosis”. 

RESPONSE TO REMARKS: Regarding the claim 1 limitation “treating or reduction in the development of vascular inflammation”, the applicant argues that the limitation of “treating or reduction in the development of vascular inflammation” has already been addressed by pointing to Examples 3 and 4 of the specification of the 
Applicant’s argument is not found persuasive. Contrary to the applicant’s position, the priority application 61/030,803 fails to provide descriptive support or enablement for the limitation of “treating or reduction in the development of vascular inflammation”. As acknowledged by the applicant, Examples 3 and 4 of the specification of the prior-filed application 15/058,068 are not disclosed in the priority application 
The examiner can acknowledge that Examples 1 and 2 of the priority application 61/030,803 in combination with the disclosure of “[v]ein graft failure can be considered as an injury-induced inflammatory disease” and “[t]he restenotic lesions are inflammatory lesions” at pp. 3 and 4, respectively, provide adequate descriptive and enablement for treating vein graft failure or restenosis and vein graft failure inflammation or restenotic inflammation induced by vein graft failure or restenosis. However, the disclosure of the priority application 61/030,803 is limited to vein graft failure inflammation or restenotic inflammation and one of skill in the art would not have recognized that treating vein graft failure or restenosis and the resulting vein graft failure inflammation or restenotic inflammation would extend to treating or reducing any mechanism or process involved in “the development of vascular inflammation”. As such,  
The applicant further argues that a claim limitation can be inherently supported by the originally filed disclosure. According to the applicant, in an analogous situation, a patent application disclosing a device that inherently performs a function or has a property, operates according to a theory or has an advantage, a patent application necessarily discloses that function, theory or advantage, even though it says nothing explicit concerning it and the application may later he amended to recite the function, theory or advantage without introducing prohibited new matter. 
Applicant’s argument is not found persuasive. As acknowledged by the applicant, “[t]o establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.'” As to applicant’s alleged analogy, one of skill would recognize that a device and its properties are inseparable, and the properties of a device are necessarily present in that device as originally disclosed. However, one of skill would recognize the inherency of a device does not extend to the instant method claims as there is no extrinsic evidence that makes clear that a method for treating vein graft failure or restenosis in the Examples 1 and 2 of the priority application 61/030,803 necessarily treats or reduces “the development of vascular 
The applicant further argues the priority application demonstrates that the inventors at least “necessarily treated or reduced the development vascular inflammation” using the same logic used by the examiner to argue that Feng et al. (US 2012/0014920 A1), which is cited in the rejections under 35 U.S.C. 103, is relevant to claim 1, referencing the sentence bridging pp. 5-6 of the Office action mailed on September 8, 2020. The applicant argues that insofar as Feng might be relevant to claim 1, then that subject matter must also find support in the priority application, and thus priority should be acknowledged. 
Applicant’s argument is not found persuasive. According to MPEP 2131.01, a species will anticipate a genus, however, according to MPEP 2163, a disclosed species may not adequately describe a claimed genus. The examiner’s logic is based on the explicit disclosures of Feng. Contrary to the priority application 61/030,803, the reference of Feng explicitly discloses treatment of an inflammatory disorder using a composition comprising an effective amount of Annexin A5 (paragraph [0008]) with the explicit disclosure of the vascular inflammatory disorders of vasculitis, arteritis, and atherosclerosis (paragraph [0045]). Also, the applicant’s cited reference of Shen et al. (Amer. J. Transplant. 7:2463-2471, 2007; cited on the IDS filed on April 16, 2018) explicitly discloses that diannexin suppresses vascular inflammatory responses to postischemic reperfusion in a rat liver transplant (p. 2463, Abstract). In contrast to the explicit disclosures of Feng, the limited disclosure of the priority application 61/030,803 – at best – provides adequate descriptive support for treating vein graft failure or 
Regarding the claim 2 limitation “reduces or prevents of the activation of inflammatory cells in the vascular endothelium”, the applicant cites to page 3, lines 14-16 of the priority application 61/030,803, which discloses “Vein graft failure can be considered as an injury-induced inflammatory disease, including macrophage infiltration and activation and medial smooth muscle cell activation (Zhang et al., 2004)”, noting that vein graft failure is the model used in Example 1. The applicant additionally cites to page 4, lines 3-5 of the priority application 61/030,803, which discloses “The restenotic lesions are inflammatory lesions that at least superficially have similarities to the primary atherosclerotic lesions. The dominating cells are smooth muscle cells, but also macrophages/foam cells and T-lymphocytes are present in restenosis lesions”. According to the applicant, these disclosures refer to the activation of inflammatory cells (i.e., macrophages/foam cells and T-lymphocytes) that are associated with the inflammatory disease or lesions, which would be in the vasculature and it follows that the feature of reducing or preventing activation of inflammatory cells in the vascular endothelium is supported by the priority application.
e.g., neutrophils, basophils, eosinophils, and monocytes) and the disclosure of macrophages/foam cells and T-lymphocytes fails to provide adequate support for the genus of “inflammatory cells in the vascular endothelium”. Also, the priority application 61/030,803 fails to provide any disclosure that Annexin A5 reduces or prevents the activation of a genus of inflammatory cells. 
Regarding the claim 3 limitation “reduces the accumulation of leukocytes in the vascular endothelium”, the applicant cites to Example 2 of the priority application 61/030,803, specifically the disclosure that “there will also be recruitment of circulating white cells into the [neointimal] lesions” and the neointima can be reduced by treatment with Annexin A5. The applicant argues that the term “white blood cells” is colloquial of leukocytes, and so the terms “white blood cells” and “leukocytes” are synonymous.
Applicant’s argument is not found persuasive. The examiner acknowledges that “white blood cells” and “leukocytes” are synonymous. However, the disclosure of reduction of a neointima and associated white blood cells recruited into the neotiminal lesion by Annexin A5 fails to provide adequate disclosure or enablement of reducing the accumulation of leukocytes at any site(s) in the vascular endothelium. 
Regarding the claim 4 limitation “the vascular inflammation is provoked by an intervention for the treatment of stenosis”, the applicant reiterates their argument regarding “treating or reducing the development of vascular inflammation” in claim 1, and cites to p. 3, lines 5-16 of the priority application 61/030,803. 
Applicant’s argument is not found persuasive. The applicant’s argument addressing the limitation of “the vascular inflammation is provoked by an intervention for . However, the disclosure of the priority application 61/030,803 is limited to vein graft failure inflammation or restenotic inflammation and one of skill in the art would not have recognized that treating vein graft failure or restenosis and the resulting vein graft failure inflammation or restenotic inflammation would extend to treating or reducing any mechanism or process involved in “the development of vascular inflammation” associated with any intervention for the treatment of stenosis.
For these reasons, it is the examiner’s position that the priority application 61/030,803 fails to provide descriptive support or enablement for the noted limitations in claims 1-4. In the absence of descriptive support or enablement for the noted limitations, claims 1-4 and claims dependent therefrom are considered to have an effective filing date of February 20, 2009. 

Terminal Disclaimer
The terminal disclaimer filed on January 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,809,497 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on January 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date U.S. Patent Nos. 9,649,355 and 9,682,122 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Sequence Compliance
In order to perfect the requirements for a sequence listing, the specification must be amended to contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file of the sequence listing filed on January 11, 2018, identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 2422.03.I and see MPEP 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings. 

Specification/Informalities
The applicant is requested to update the continuity information for this application at p. 1 of the specification. According to USPTO records, application no. 15/058,068 has issued as U.S. Patent 9,901,614.  

Claim Rejections - 35 USC § 103
Claims 1-3, 7, 9, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feng et al. (US 2012/0014920 A1 with priority to October 17, 2008; cited on Form PTO-892 mailed on July 18, 2019; hereafter “Feng”) in view of GenBank Database Accession Number P08758 (February 2007, 8 pages; cited on the IDS filed on April 16, 2018; hereafter “GenBank”) and as evidenced by Ewing et al. (Arteroscler. Thromb. Vasc. Biol. 95-101, 2011; cited on the IDS filed on April 16, 2018; hereafter “Ewing”).  
As amended, the claims are drawn to a method of treating or reducing the development of vascular inflammation in a subject comprising administering to said subject a therapeutically effective amount of an active agent, wherein the active agent is selected from the group consisting of an Annexin A5 polypeptide, a dimer of the Annexin A5 polypeptide, the Annexin A5 polypeptide that has been PEGylated, and a dimer of the Annexin A5 polypeptide that has been PEGylated, and wherein the Annexin A5 polypeptide consists of an amino acid sequence which has more than 95% sequence identity to SEQ ID NO: 1.
The recitation of “Annexin A5 polypeptide” in the claims is interpreted in accordance with the specification’s disclosure at p. 5, lines 7-22 exhibiting the characteristics of, e.g., binding to charged phospholipids such as phosphatidylserine (PS), as being an anti-thrombic agent, and as having anti-platelet, anti-coagulant, and anti-inflammatory effects. 
The recitation of “therapeutically effective amount” is interpreted as an amount of Annexin A5 polypeptide, a dimer of the Annexin A5 polypeptide, the Annexin A5 polypeptide that has been PEGylated, and/or a dimer of the Annexin A5 polypeptide that has been PEGylated that is sufficient to treat or reduce the development of vascular inflammation in a subject.   
Regarding claim 1, Feng discloses treatment of an inflammatory disorder using a composition comprising an effective amount of Annexin A5 (paragraph [0008]). Feng discloses the inflammatory disorder includes, among others, vasculitis, arteritis, and 
Regarding claim 7, Feng discloses the administration may be performed subcutaneously, and intravenously (paragraph [0112]). 
Regarding claims 9 and 10, Feng discloses the Annexin A5 polypeptide is human recombinant Annexin A5 (paragraph [0079]).
Although Feng discloses an amino acid sequence of human Annexin A5 at p. 13, Table 1, the amino acid sequence at Table 1 of Feng is not disclosed in the provisional application 61/106,390 to which Feng claims priority.
The reference of GenBank teaches the amino acid sequence of human Annexin A5, which sequence is identical to the amino acid sequence of SEQ ID NO: 1 of this application (see sequence alignment at pp. 16-19 of the Office action mailed on September 8, 2020).    
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Feng and GenBank to use human Annexin A5 having the sequence of GenBank in the method of Feng. One would have been motivated to and would have had a reasonable expectation of success to do this because Feng discloses the Annexin A5 polypeptide is recombinant human Annexin A5 and GenBank discloses the amino acid sequence of human Annexin A5. 

Therefore, the method of claims 1-3, 7, 9, and 10 would have been obvious to one of ordinary skill in the art at the time of the invention.  

s 4-6, 8, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feng (supra) in view of GenBank (supra) as evidenced by Ewing (supra) as applied to claims 1-3, 7, 9, and 10 above, and further in view of Allison, A. (US 2008/0069823 A1; cited on the IDS filed on April 16, 2018; hereafter “Allison”), Urban et al. (J. Am. Coll. Cardiol. 13:1085-1091, 1989; cited on the IDS filed on April 16, 2018; hereafter “Urban”), and Schillinger et al. (Vasc. Health Risk Manag. 1:73-78, 2005; hereafter “Schillinger”). 
Claim 4 is drawn to the method of claim 1, wherein the vascular inflammation is provoked by an intervention for the treatment of stenosis. 
Claim 5 is drawn to the method of claim 4, wherein the intervention for the treatment of stenosis is a surgical intervention. 
Claim 6 is drawn to the method of claim 4, wherein the intervention for the treatment of stenosis is a catheter-based intervention.
Claim 8 is drawn to the method of claim 1, wherein the therapeutically effect amount of the active agent is administered in conjunction with a thrombolytic therapeutic.
Claim 11 is drawn to the method of claim 5, wherein the surgical intervention is bypass grafting.
The relevant teachings of Feng, GenBank, and evidentiary reference Ewing as applied to claims 1-3, 7, 9, and 10 are set forth above. 
The differences between the claimed invention and the combination of Feng, GenBank, and evidentiary reference Ewing are:

2) the combination does not teach or suggest administering annexin A5 in conjunction with a thrombolytic therapeutic as recited in claim 8.
The reference of Allison teaches that restenosis, which is initiated by the release of growth factors and cytokines from platelets and leukocytes, is a major complication following coronary angioplasty (paragraph [0207]). Allison teaches that if the attachment of platelets, leukocytes, and microparticles to the subendothelium can be reduced, the likelihood of rethrombosis and restenosis can be decreased (paragraph [0207]). Allison teaches annexin V (i.e, annexin A5) and Diannexin can decrease the attachment of platelets, leukocytes, and microparticles to the subendothelium, and the risks of rethrombosis and restenosis can be decreased by Diannexin therapy (paragraph [0207]). Allison teaches that Diannexin is a recombinant homodimer of human annexin V (i.e, annexin A5) (paragraph [0181]). Allison teaches the therapeutic strategy can be used in conjunction with a thrombolytic agent (paragraph [0051]). 
The reference of Urban teaches that balloon angioplasty in a bypass graft has a high rate of restenosis (p. 1085, column 1). Urban discloses results of catheter-guided stent implantation after balloon angioplasty for stenosis and restenosis in bypass grafts (p. 1085, sentence bridging columns 1-2), noting that out of fourteen patients, two patients developed within-stent restenosis (p. 1085, abstract).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Feng, GenBank, Allison, Urban, and Schillinger to modify the method of Feng to administer human annexin A5 or Diannexin, optionally in combination with a thrombolytic agent, for the reduction of restenosis following catheter-guided stent implantation after balloon angioplasty for stenosis and restenosis in bypass grafts. One would have been motivated to and would have had a reasonable expectation to do this because Feng discloses treatment of a vascular inflammatory disorder using annexin A5, Urban discloses the occurrence of within-stent restenosis in patients that had catheter-guided stent implantation after balloon angioplasty for stenosis and restenosis in bypass grafts, Schillinger teaches that vascular inflammation is a key factor in the restenotic process, and Allison teaches the treatment of restenosis following angioplasty using annexin A5 or Diannexin. Therefore, the method of claims 4-6, 8, and 11 would have been obvious to one of ordinary skill in the art at the time of the invention. 

RESPONSE TO REMARKS: The applicant argues that in view of the above arguments and amendments, the claims have either been canceled or amended to 
Applicant’s argument is not found persuasive. For the reasons described above, it is the examiner’s position that the priority application 61/030,803 fails to provide descriptive support or enablement for the noted limitations in claims 1-4. In the absence of descriptive support or enablement for the noted limitations, claims 1-4 and claims dependent therefrom are considered to have an effective filing date of February 20, 2009 and the reference of Feng is available as prior art.

Claim Rejections – Double Patenting
The rejection of claims 1-3, 7, 9, and 10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,649,355 B2 as evidenced by Hodzic, E. (Med. Arch. 72:94-98, 2018) and Ewing (supra) is withdrawn in view of the applicant’s submission of a proper terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,649,355.  

Claims 1-3, 7, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 8,809,497 B2 as evidenced by Li et al. (Med. Hypoth. 69:1190-1195, 2007) and Ewing (supra) is withdrawn in view of the applicant’s submission of a proper terminal disclaimer .  

The rejection of claims 1-3, 7, 9, and 10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,682,122 B2 as evidenced by Li et al. (Med. Hypoth. 69:1190-1195, 2007) and Ewing (supra) is withdrawn in view of the applicant’s submission of a proper terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,682,122.  

Conclusion
Status of the claims:
Claims 1-11 are pending.
Claims 1-11 are rejected.
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656